Rule 411. Liability InsuranceEvidence that a person was or was not insured against liability is not admissible to prove whether the person acted negligently or otherwise wrongfully. But the court may admit this evidence for another purpose, such as proving a witness’s bias or prejudice or proving agency, ownership, or control. Notes (Pub. L. 93–595, §1, Jan. 2, 1975, 88 Stat. 1933; Mar. 2, 1987, eff. Oct. 1, 1987; Apr. 26, 2011, eff. Dec. 1, 2011.) Notes of Advisory Committee on Proposed Rules The courts have with substantial unanimity rejected  evidence of liability insurance for the purpose of proving fault, and  absence of liability insurance as proof of lack of fault. At best the  inference of fault from the fact of insurance coverage is a tenuous one,  as is its converse. More important, no doubt, has been the feeling that  knowledge of the presence or absence of liability insurance would  induce juries to decide cases on improper grounds. McCormick §168;  Annot., 4 A.L.R.2d 761. The rule is drafted in broad terms so as to  include contributory negligence or other fault of a plaintiff as well as  fault of a defendant. The second sentence points out the limits of the rule, using well established illustrations. Id. For similar rules see Uniform Rule 54; California  Evidence Code §1155; Kansas Code of Civil Procedure §60–454; New Jersey  Evidence Rule 54. Notes of Advisory Committee on Rules—1987 Amendment The amendment is technical. No substantive change is intended. Committee Notes on Rules—2011 Amendment The language of Rule 411 has been amended as part of the general restyling of the Evidence Rules to make them more easily understood and to make style and terminology consistent throughout the rules. These changes are intended to be stylistic only. There is no intent to change any result in any ruling on evidence admissibility. Rule 411 previously provided that evidence was not excluded if offered for a purpose not explicitly prohibited by the Rule. To improve the language of the Rule, it now provides that the court may admit evidence if offered for a permissible purpose. There is no intent to change the process for admitting evidence covered by the Rule. It remains the case that if offered for an impermissible purpose, it must be excluded, and if offered for a purpose not barred by the Rule, its admissibility remains governed by the general principles of Rules 402, 403, 801, etc.